Exhibit 10.1

 

ASSIGNMENT OF MEMBERSHIP INTEREST

 

Dental Patient Transition, Inc. (the “Member”) is the sole owner of all of the
outstanding membership interest in and to DPAT-1, LLC (the “Membership
Interest”). In consideration for $429,000 to be paid contemporaneously herewith,
the Member hereby assigns, transfers and conveys to 39th Street Dental, LLC and
39th Street Dental, LLC hereby accepts all of the Membership Interest in DPAT-1,
LLC so that immediately after this assignment is effective 39th Street Dental,
LLC will be the sole member of DPAT-1, LLC, a Utah limited liability company. In
addition, to the extent that the Operating Agreement of DPAT-1, LLC contains
restrictions on the transferability of the Membership Interest, the parties
hereby waive those restrictions with respect to this transaction.

 

Except as expressly set forth herein, 39th Street Dental, LLC acknowledges and
agrees that 39th Street Dental, LLC is acquiring the Membership Interest on an
“as is,” where is basis, without representations, warranties or covenants,
express or implied, of any kind or nature.

 

This Assignment of Membership Interest was executed on this 11th day of
September, 2007, to be effective as of the 1st day of September, 2007.

 

39th Street Dental, LLC

 

 

By /s/ Andrew Eberhardt ______________

Its:

 

Dental Patient Transition, Inc.

 

 

By /s/ Marlon R. Berrett______________

Marlon R. Berrett, President

 

 

AGREED AND APPROVED:

 

DPAT-1, LLC

 

By /s/ Marlon R. Berrett______________

 

Marlon R. Berrett, President of Dental

 

Cooperative, Inc., the Manager

 

 

 